DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 12/01/2020 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments. 

Claims 1, 6, 10, 15, and 19 have been amended, 
Claims 2, 5, 11, 14, and 20 have been cancelled, and 
Claims 1, 3, 4, 6-10, 12, 13, and 15-19 are currently pending.
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3, 4, 6-10, 12, 13, and 15-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 3, 4, 6-10, 12, 13, and 15-19, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 3, 4, 6-10, 12, 13, and 15-19 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3, 4, 6-10, 12, 13, and 15-19 (and per applicant’s specification) are directed to sending and receiving data to purchase and defer shipping until a threshold for free shipping has been met, receiving a payment for the merchandise from multiple shopping sessions and shipping the purchased merchandise when a threshold for free shipping has been met.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3, 4, 6-10, 12, 13, and 15-19 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 10 and 19, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.

generating, … …, a graphical user interface for a webpage; (sending and receiving data to perform the abstract idea),
receiving, … …, a shipping threshold from one seller; (sending and receiving data to perform the abstract idea),
configuring, … …, the shipping threshold within the graphical user interface; (sending and receiving data to perform the abstract idea),
generating, … …, within the graphical user interface, a visual indicator of an association between merchandise selected by a user during a current web-based shopping session and a selectable feature that, upon selection, (i) purchases merchandise and (ii) automatically defers shipping of the purchased merchandise until an accumulation of purchased merchandise across multiple web-based shopping sessions with the one seller reaches the configured shipping threshold; (sending and receiving data to perform the abstract idea), 
determining, … …, that a new web-based shopping session has been initiated; 
generating, … …, a visual indication of an accumulated total of purchases in the graphical user interface by adding newly selected items to a list of purchases made by the user during at least one previous web session for which merchandise is being held in inventory as a result of the deferred shipping; (sending and receiving data to perform the abstract idea),
responsive to a determination that the accumulated total of purchases does not reach the configured shipping threshold, receiving, … …, a selection of the selectable feature; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
purchasing, … …, the newly-selected items; and (processing data and storing data and electronic recordkeeping to perform the abstract idea),
deferring, … …, shipment of the accumulated total of purchases to the user until additional purchased merchandise during at least one subsequent web based shopping session results in an accumulation of purchased merchandise across the multiple web-based shopping sessions that reaches the configured shipping threshold. (processing data and storing data and electronic recordkeeping to perform the abstract idea).  
claim 3, which is representative of claim 12, recites, in part, 
responsive to detecting, during at least one subsequent web-based shopping session, that additional merchandise selected by the user if purchased results in the accumulation of purchased merchandise across the multiple web-based shopping sessions that reaches the configured shipping threshold, accepting a payment by the user to purchase the additional merchandise and shipping the accumulation of purchased merchandise to the user. , and (processing data and storing data and electronic recordkeeping to perform the abstract idea),
claim 4, which is representative of claim 13, recites, in part, 
determining, in association with an initiation of the current web-based shopping session, whether any merchandise previously-purchased by the user during at least one previous web-based shopping session is being held within inventory as a result of the deferred shipping; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
retrieving the list of purchases made by the user, wherein the list of purchases includes an accumulation of previously-completed purchases made by the user during the at least one previous web-based shopping session for which the merchandise is being held within the inventory as the result of the deferred shipping; and (processing data and storing data and electronic recordkeeping to perform the abstract idea),
iteratively adding shopping cart additions to the list of purchases and informing the user of any remaining purchase amount to reach the configured shipping threshold. (processing data and storing data and electronic recordkeeping to perform the abstract idea). 
These limitations set forth a concept of sending and receiving data to purchase and defer shipping until a threshold for free shipping has been met, receiving a payment for the merchandise from multiple shopping sessions and shipping the purchased merchandise when a threshold for free shipping has been met.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 2 and their related text and Paragraphs and 0060-0065 of the specification detail any combination of a generic computer system program to perform the method.  Further, paragraph 0063 specifically mentions a general purpose computer.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   

Dependent Claims 3, 4, 6-9, 12, 13, and 15-18 (some of which are discussed above) further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 3, 4, 6-10, 12, 13, and 15-19 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 3, 4, 6, 8-10, 13, 15, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murray et al. (US Patent No. 8,204,799 B1 – Hereinafter Murray) and further in view of Evevsky et al. (US Patent No. 8,412,567 B2 – Hereinafter Evevsky) and further in view of Shuken et al. (US Patent Application Publication No. 2016/0063438 A1 – Hereinafter Shuken).  
Claims 1, 10, and 19:

generating, by one or more computer processors, a graphical user interface for a webpage; (See at least figures 8-9 and related text Murray discloses that the user is offered the opportunity to have orders placed with multiple merchants that use the fulfillment service to qualify for free shipping based on a threshold purchase amount.)
receiving, by the one or more computer processors, a shipping threshold from one seller; (See at least figures 8-9 and related text Murray discloses that the user is offered the opportunity to have orders placed with multiple merchants that use the fulfillment service to qualify for free shipping based on a threshold purchase amount.  Further, see at least [29:39-62] Murray teaches that “as part of notification of the given merchant's fulfillment relationship, the particular customer 50 may also be notified that items 35 ordered from one or more different merchants 40 that have registered to receive fulfillment services from enterprise 5 may be consolidated for fulfillment. The particular customer 50 may also be notified that a subsequent order placed with the one or more different merchants 40 may be consolidated with the current order placed with the given merchant 40 for the purpose of determining the fulfillment services available to the particular customer 50 for the orders placed with the various merchants 40. For example, if the particular customer 50 is eligible for reduced-price, free, or expedited shipping from the given merchant 40, the particular customer 50 may be notified that such features may also apply to other items 35 offered by other merchants 40 that are subsequently ordered by the particular customer 50. If a threshold requirement applies for certain fulfillment services, such as a minimum total value of the items 35 ordered, the particular customer 50 may be notified the present order placed with the given merchant 40 may be combined with future orders placed with different merchants 40 for the purpose of determining whether the threshold has been satisfied.” Further, in at least Col 8, lines 51-63 a website is generated with a button, which is a visual indication, for fulfilling the order.  Thus at least one merchant has given the customer a threshold to meet and it is within the GUI.)
configuring, by the one or more computer processors, the shipping threshold within the graphical user interface; (See at least figures 8-9 and related text Murray discloses that the user is offered the opportunity to have orders placed with multiple merchants that use the fulfillment service to qualify for free shipping based on a threshold purchase amount.  Further, see at least [29:39-62] Murray teaches that “as part of notification of the given merchant's fulfillment relationship, the particular customer 50 may also be notified that items 35 ordered from one or more different merchants 40 that have registered to receive fulfillment services from enterprise 5 may be consolidated for fulfillment. The particular customer 50 may also be notified that a subsequent order placed with the one or more different merchants 40 may be consolidated with the current order placed with the given merchant 40 for the purpose of determining the fulfillment services available to the particular customer 50 for the orders placed with the various merchants 40. For example, if the particular customer 50 is eligible for reduced-price, free, or expedited shipping from the given merchant 40, the particular customer 50 may be notified that such features may also apply to other items 35 offered by other merchants 40 that are subsequently ordered by the particular customer 50. If a threshold requirement applies for certain fulfillment services, such as a minimum total value of the items 35 ordered, the particular customer 50 may be notified the present order placed with the given merchant 40 may be combined with future orders placed with different merchants 40 for the purpose of determining whether the threshold has been satisfied.” Further, in at least Col 8, lines 51-63 a website is generated with a button, which is a visual indication, for fulfilling the order.  Thus at least one merchant has given the customer a threshold to meet and it is within the GUI.)
generating, by the one or more computer processors, within the graphical user interface, a visual indicator of an association between merchandise selected by a user during a current web-based shopping session and a selectable feature that, upon selection, (i) purchases merchandise and (ii) automatically defers shipping of the purchased merchandise until an accumulation of purchased merchandise across multiple web-based shopping sessions with the one seller reaches the configured shipping threshold; (See at least figures 8-9 and related text Murray discloses that the user is offered the opportunity to have orders placed with multiple merchants that use the fulfillment service to qualify for free shipping based 

generating, by the one or more computer processors, a visual indication of an accumulated total of purchases in the graphical user interface by adding newly-selected items to a list of purchases made by the user during at least one previous web session for which merchandise is being held in inventory as a result of the deferred shipping; (As discussed above, see at least figures 8 and 9 and their related text and [29:39-62] and [31:9-51]. Further, in at least [8:51-63] a website is generated with a button, which is a visual indication, for fulfilling the order.) 

purchasing, by the one or more computer processors, the newly-selected items; and (As discussed above, see at least figures 8 and 9 and their related text and text [16:30-43], [29:39-62], and [31:9-51].) 
deferring, by the one or more computer processors, shipment of the accumulated total of purchases to the user until additional purchased merchandise during at least one subsequent web based shopping session results in an accumulation of purchased merchandise across the multiple web-based shopping sessions that reaches the configured shipping threshold. (As discussed above, see at least figures 8 and 9 and their related text and [29:39-62] and [31:9-51]. Further, in at least [8:51-63] a website is generated with a button, which is a visual indication, for fulfilling the order.) 
Murray discloses a user interface and an offer for delaying shipping to combine orders from multiple merchants in order to receive free shipping and the user making later purchase from multiple merchants in order to achieve the shipping threshold in at least figures 8 and 9 and their related text.  Murray does not appear to specify that the option on the screen.  
Evevsky teaches shows an interface where the user specifically selects additional items to purchase in order to meet the shipping threshold.  

Murray explicitly discloses purchases from multiple merchant/seller where purchases are held until a minimum amount is met and then shipped and Murray infers purchases from only a single merchant in [5:1-5] where it says “may include any entity that may place an order for one or more items 35 via one or more merchants 40.” (emphasis added) but Murray does not explicitly state a single merchant/seller where purchases are held until a minimum amount is met and then shipped.    
Shuken teaches a single merchant/seller where purchases are held until a minimum amount is met and then shipped in at least the Abstract ad paragraphs 0016, 0019, 0020, and 0028.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 3 and 12:
The combination of Murray, Evevsky, and Shuken teaches all the limitations of claims 1 and 10 above.  
Further Murray teaches “responsive to detecting, during at least one subsequent web-based shopping session, that additional merchandise selected by the user if purchased results in the accumulation of purchased merchandise across the multiple web-based shopping sessions that reaches the configured shipping threshold, accepting a payment by the user to purchase the additional merchandise and shipping the accumulation of purchased merchandise to the user.” in at least figures 8-9 and related text Murray discloses accepting payment for separate orders placed with multiple merchants that use the fulfillment service that qualify for free shipping based on a threshold purchase amount for the total purchases.  Further, in [31:9-51] Murray discloses that “For example, the particular customer 50 may be offered the opportunity to have the items 35 ordered from the different merchant(s) 40 shipped together with 
The motivation to combine Murray, Evevsky, and Shuken is the same as disclosed in Claims 1 and 10 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 4 and 13:
The combination of Murray, Evevsky, and Shuken teaches all the limitations of claims 1 and 10 above.  
Further Murray teaches “determining, in association with an initiation of the current web-based shopping session, whether any merchandise previously-purchased by the user during at least one previous web-based shopping session is being held within inventory as a result of the deferred shipping; retrieving the list of purchases made by the user, wherein the list of purchases includes an accumulation of previously-completed purchases made by the user during the at least one previous web-based shopping session for which the merchandise is being held within the inventory as the result of the deferred shipping; and iteratively adding shopping cart additions to the list 
The motivation to combine Murray, Evevsky, and Shuken is the same as disclosed in Claims 1 and 10 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 6 and 15:
The combination of Murray, Evevsky, and Shuken teaches all the limitations of claims 1 and 10 above.  

Evevsky teaches “providing, responsive to deferring the shipping of the merchandise to the user, a notification to the user of an additional purchase amount required to meet the configured shipping threshold.” in at least figure 5 and its related text the user is notified that an additional amount is required to meet the shipping threshold. 
The motivation to combine Murray, Evevsky, and Shuken is the same as disclosed in Claims 1 and 10 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 8 and 17:
The combination of Murray, Evevsky, and Shuken teaches all the limitations of claims 1 and 10 above.  
Further Murray teaches “where the configured shipping threshold comprises an accumulated purchase amount across the multiple web-based shopping sessions that qualifies for free shipping.” in at least figures 8-9 and related text Murray and in [31:9-51].

Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 9 and 18:
The combination of Murray, Evevsky, and Shuken teaches all the limitations of claims 1 and 10 above.  
Further Murray teaches “where the merchandise is in stock and available for shipping to the user at a time of providing the option to the user to purchase and defer shipping of the merchandise.” in at least figures 8-9 and related text and [31:9-51] and [32:41-59] where Murray teaches that the orders are conveyed for fulfillment by the various merchants.
The motivation to combine Murray, Evevsky, and Shuken is the same as disclosed in Claims 1 and 10 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murray and further in view of Evevsky and further in view of Shuken and further in view of Wolfe et al. (US Patent Application Publication No. 2014/0258055 A1– Hereinafter Wolfe).  
Claims 7 and 16:
The combination of Murray, Evevsky, and Shuken teaches all the limitations of claims 1 and 10 above.  
Murray teaches a user interface and an offer for delaying shipping to combine orders from multiple merchants in order to receive free shipping and the user making later purchase from multiple merchants in order to achieve the shipping threshold (see at least figures 8-9 and related text) and Evevsky teaches a user notification in at least figure 5 and its related text, Murray does not appear to specify a “sending, via an electronic mail message, a notification to the user, wherein the notification includes a link to the graphical user interface that allows the user to start the new web-based shopping session.”  
Wolfe teaches “sending, via an electronic mail message, a notification to the user, wherein the notification includes a link to the web-based purchasing interface that allows the user to start the new web-based shopping session.” in at least paragraph 0193, where an email with a link to click to purchase an additional item in a web-based shopping session. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the providing a notification to the user comprising an electronic mail message of Wolfe with the user interface and an offers of Murray and email of Evevsky because both inventions teach purchases interfaces for users to purchase items online and the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  



Response to Arguments

Applicant argues Claim 1 and the other independent claims contain “’generating’ and ‘configuring’ the GUI, and, therefore claim 1 is not solely directed to using the GUI as a tool”.  The Examiner respectfully disagrees as the claim states the GUI is just a webpage and a webpage is a tool communicated data/information (sending and receiving data).  The claims use a graphical user interface (GUI) to perform the inventive concept of grouping purchased items and deferring shipping to avoid shipping charges.  A GUI may be claimed but it is a tool to perform the inventive concept.   

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681